
	
		II
		112th CONGRESS
		1st Session
		S. 532
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Pryor (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish the Patriot Express Loan Program under which
		  the Small Business Administration may make loans to members of the military
		  community wanting to start or expand small business concerns, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patriot Express Authorization Act of
			 2011.
		2.Patriot Express
			 Loan Program
			(a)Program
				(1)In
			 generalSection 7(a)(31) of the Small Business Act (15 U.S.C.
			 636(a)(31)) is amended by adding at the end the following:
					
						(G)Patriot Express
				Loan Program
							(i)DefinitionIn
				this subparagraph, the term eligible member of the military
				community—
								(I)means—
									(aa)a
				veteran, including a service-disabled veteran;
									(bb)a
				member of the Armed Forces on active duty who is eligible to participate in the
				Transition Assistance Program;
									(cc)a
				member of a reserve component of the Armed Forces;
									(dd)the spouse of an
				individual described in item (aa), (bb), or (cc) who is alive;
									(ee)the widowed
				spouse of a deceased veteran, member of the Armed Forces, or member of a
				reserve component of the Armed Forces who died because of a service-connected
				(as defined in section 101(16) of title 38, United States Code) disability;
				and
									(ff)the widowed
				spouse of a deceased member of the Armed Forces or member of a reserve
				component of the Armed Forces relating to whom the Department of Defense may
				provide for the recovery, care, and disposition of the remains of the
				individual under paragraph (1) or (2) of section 1481(a) of title 10, United
				States Code; and
									(II)does not include
				an individual who was discharged or released from the active military, naval,
				or air service under dishonorable conditions.
								(ii)Loan
				guaranteesThe Administrator shall establish a Patriot Express
				Loan Program, under which the Administrator may guarantee loans under this
				paragraph made by express lenders to eligible members of the military
				community.
							(iii)Loan
				terms
								(I)In
				generalExcept as provided in this clause, a loan under this
				subparagraph shall be made on the same terms as other loans under the Express
				Loan Program.
								(II)Use of
				fundsA loan guaranteed under this subparagraph may be used for
				any business purpose, including start-up or expansion costs, purchasing
				equipment, working capital, purchasing inventory, or purchasing
				business-occupied real estate.
								(III)Maximum
				amountThe Administrator may guarantee a loan under this
				subparagraph of not more than $1,000,000.
								(IV)Guarantee
				rateThe guarantee rate for a loan under this subparagraph shall
				be the greater of—
									(aa)the rate
				otherwise applicable under paragraph (2)(A);
									(bb)85
				percent for a loan of not more than $500,000; and
									(cc)80
				percent for a loan of more than
				$500,000.
									.
				(2)GAO report
					(A)DefinitionIn this paragraph,
			 the term programs means—
						(i)the Patriot
			 Express Loan Program under section 7(a)(31)(G) of the Small Business Act, as
			 added by paragraph (1); and
						(ii)the increased
			 veteran participation pilot program under section 7(a)(33) of the Small
			 Business Act, as in effect on the day before the date of enactment of this
			 Act.
						(B)Report
			 requirementNot later than 1 year after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report on the
			 programs.
					(C)ContentsThe
			 report submitted under subparagraph (B) shall include—
						(i)the
			 number of loans made under the programs;
						(ii)a
			 description of the impact of the programs on members of the military community
			 eligible to participate in the programs;
						(iii)an evaluation
			 of the efficacy of the programs;
						(iv)an
			 evaluation of the actual or potential fraud and abuse under the programs;
			 and
						(v)recommendations
			 for improving the Patriot Express Loan Program under section 7(a)(31)(G) of the
			 Small Business Act, as added by paragraph (1).
						(b)Fee
			 reductionSection 7(a)(18) of the Small Business Act (15 U.S.C.
			 636(a)(18)) is amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking With respect
			 to and inserting Except as provided in subparagraph (C), with
			 respect to; and
				(2)by adding at the
			 end the following:
					
						(C)Military communityFor an eligible member of the military
				community (as defined in paragraph (31)(G)(i)), the fee for a loan guaranteed
				under this subsection, except for a loan guaranteed under subparagraph (G) of
				paragraph (31), shall be equal to 75 percent of the fee otherwise applicable to
				the loan under subparagraph
				(A).
						.
				(c)Technical and
			 conforming amendments
				(1)Small Business
			 ActSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is
			 amended—
					(A)by striking
			 paragraph (33); and
					(B)by redesignating
			 paragraphs (34) and (35) as paragraphs (33) and (34), respectively.
					(2)Small Business
			 Jobs Act of 2010Section 1133(b) of the Small Business Jobs Act
			 of 2010 (Public Law 111–240; 124 Stat. 2515) is amended by striking paragraphs
			 (1) and (2) and inserting the following:
					
						(1)by striking
				paragraph (33), as redesignated by section 2(c) of the
				Patriot Express Authorization Act of
				2011; and
						(2)by redesignating
				paragraph (34), as redesignated by section 2(c) of the
				Patriot Express Authorization Act of
				2011, as paragraph
				(33).
						.
				3.Reduction of
			 Government printing costs
			(a)Strategy and
			 guidelinesNot later than 180
			 days after the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall coordinate with the heads of the Executive
			 departments and independent establishments, as those terms are defined in
			 chapter 1 of title 5, United States Code—
				(1)to develop a
			 strategy to reduce Government printing costs during the 10-year period
			 beginning on September 1, 2011; and
				(2)to issue
			 Government-wide guidelines for printing that implements the strategy developed
			 under paragraph (1).
				(b)Considerations
				(1)In
			 generalIn developing the strategy under subsection (a)(1), the
			 Director of the Office of Management and Budget and the heads of the Executive
			 departments and independent establishments shall consider guidelines
			 for—
					(A)duplex and color
			 printing;
					(B)the use of
			 digital file systems by Executive departments and independent establishments;
			 and
					(C)determine which
			 Government publications might be made available on Government Web sites instead
			 of being printed.
					(2)Essential
			 printed documentsThe Director of the Office of Management and
			 Budget shall ensure that printed versions of documents that the Director
			 determines are essential to individuals entitled to or enrolled for benefits
			 under part A of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)
			 or enrolled for benefits under part B of such title, individuals who receive
			 old-age survivors' or disability insurance payments under title II of such Act
			 (42 U.S.C. 401 et seq.), and other individuals with limited ability to use or
			 access the Internet have access to printed versions of documents that the
			 Director are available after the issuance of the guidelines under subsection
			 (a)(2).
				
